Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement (IDS)
IDS that was received on 8/31/2020 has been considered by the examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
An authorization for the below amendment had been received from the applicant’s representative, Stephen Guzzi, on January 28, 2022.

The claims have been amended as follows:
Claim 1. (Currently Amended)  A method of conducting transactions, the method comprising:
	generating, by a wallet distributed application for a user, an address for use with a public distributed ledger system and a private key;
	generating, by the wallet distributed application, a first transaction to a distributed application in the public distributed ledger system, the generating using the generated address
	transmitting the first transaction to the public distributed ledger system for execution;
	upon execution of the first transaction, generating, by the wallet distributed application, a second transaction to a smart contract of a personal distributed ledger system, the generated second transaction containing information identifying the executed first transaction, the 
	transmitting, by the wallet distributed application, the second transaction to at least one distributed node of the personal distributed ledger system;
	
	retrieving, by the validator node hosted by the financial institution system, at least a portion of the identifying information from the personal distributed ledger system by executing a read call to the smart contract of the personal distributed ledger system; 
	determining, by the financial institution system, whether to authorize the user associated with the personal distributed ledger system to further conduct transactions in the public distributed ledger system using tokens of the public distributed ledger system minted by the financial institution system, the determining based on the retrieved identifying information; and
	in response to determining to authorize the user, minting the tokens of the public distributed ledger system for use by the user to conduct further transactions in the public distributed ledger system.

Claim 2. (Cancelled)  

Claim 3. (Previously Presented)  The method of claim 1, wherein the information identifying the executed first transaction includes an execution receipt for the first transaction.

Claim 4. (Cancelled)  

Claim 5. (Previously Presented)  The method of claim 1, further comprising:
	receiving, by the wallet distributed application, an invocation to sign the first transaction, the invocation including the first transaction, the invocation received from the distributed application of the public distributed ledger system.

Claims 6-8. 	(Cancelled)  

Claim 9. (Currently Amended)  The method of claim 1, further comprising:
	generating a third transaction utilizing the minted 

Claims 10-14. (Cancelled)  

Claim 15. (Currently Amended)  At least one non-transitory machine-readable storage medium having program instructions, which when executed by processors cause a method of conducting transactions to be performed, the method comprising:
		generating, by a wallet distributed application for a user, an address for use with a public distributed ledger system and a private key;

		transmitting the first transaction to the public distributed ledger system for execution;
		upon execution of the first transaction, generating, by the wallet distributed application, a second transaction to a smart contract of a personal distributed ledger system, the generated second transaction containing information identifying the executed first transaction, the identifying information including at least a portion of the executed first transaction and the private key used to sign the first transaction, the personal distributed ledger system being separate from the public distributed ledger system and including only distributed nodes authorized by the user, the authorized distributed nodes including a validator node hosted by a financial institution system; 
		transmitting, by the wallet distributed application, the second transaction to at least one distributed node of the personal distributed ledger system;
		
		retrieving, by the validator node hosted by the financial institution system, at least a portion of the identifying information from the personal distributed ledger system by executing a read call to the smart contract of the personal distributed ledger system; 
		determining, by the financial institution system, whether to authorize the user associated with the personal distributed ledger system to further conduct transactions in the public distributed ledger system using tokens of the public distributed ledger system minted by the financial institution system, the determining based on the retrieved identifying information; and
		in response to determining to authorize the user, minting the tokens of the public distributed ledger system for use by the user to conduct further transactions in the public distributed ledger system.

Claims 16-33. (Cancelled)  

Claim 34. (Currently Amended)  The at least one non-transitory machine-readable storage medium the method further comprising:
	generating a third transaction utilizing the minted 

Claims 35-36. (Cancelled)  

Claim 37. (New)  The at least one non-transitory machine-readable storage medium of claim 15, wherein the information identifying the executed first transaction includes an execution receipt for the first transaction.

Claim 38. (New)  The at least one non-transitory machine-readable storage medium of claim 15, the method further comprising:
	receiving, by the wallet distributed application, an invocation to sign the first transaction, the invocation including the first transaction, the invocation received from the distributed application of the public distributed ledger system.

Claim 39. (New)  A system for conducting transactions, the system comprising:
	a host computing system including at least one processor configured to execute program instructions to cause the following to be performed:
		generating, by a wallet distributed application for a user, an address for use with a public distributed ledger system and a private key;
		generating, by the wallet distributed application, a first transaction to a distributed application in the public distributed ledger system, the generating using the generated address
		transmitting the first transaction to the public distributed ledger system for execution;
		upon execution of the first transaction, generating, by the wallet distributed application, a second transaction to a smart contract of a personal distributed ledger system, the generated second transaction containing information identifying the executed first transaction, the identifying information including at least a portion of the executed first transaction and the private key used to sign the first transaction, the personal distributed ledger system being separate from the public distributed ledger system and including only distributed nodes authorized by the user, the authorized distributed nodes including a validator node hosted by a financial institution system; 
		transmitting, by the wallet distributed application, the second transaction to at least one distributed node of the personal distributed ledger system; and
	a validator computing system including at least one processor configured to execute program instructions to cause the following to be performed:

		determining, by the financial institution system, whether to authorize the user associated with the personal distributed ledger system to further conduct transactions in the public distributed ledger system using tokens of the public distributed ledger system minted by the financial institution system, the determining based on the retrieved identifying information; and
		in response to determining to authorize the user, minting, by the financial institution system based on the retrieved identifying information, the tokens of the public distributed ledger system for use by the user to conduct further transactions in the public distributed ledger system.

Claim 40. (New)  The system of claim 39, wherein the information identifying the executed first transaction includes an execution receipt for the first transaction.

Claim 41. (New)  The system of claim 39, wherein the host system is further configured to cause the following to be performed:
	receiving, by the wallet distributed application, an invocation to sign the first transaction, the invocation including the first transaction, the invocation received from the distributed application of the public distributed ledger system.


Reasons for Allowance
Claims 1, 3, 5, 9, 15, 34, and 37-41 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 Regarding the claimed terms, the Examiner notes that a "general term must be understood in the context in which the inventor presents it." In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings, … the inventor's lexicography must prevail .... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
Instant claim 1 is directed to a method of conducting transactions, the method comprising steps performed by a wallet distributed application of a user, validator node, and financial institution system resulting in the financial institution system minting tokens of a public distributor ledger system for the user to conduct further transactions in the public distributed ledger system. The method achieves this by generating, by a wallet distributed application for a user, an address for use with a public distributed ledger system and a private key;
	generating, by the wallet distributed application, a first transaction to a distributed application in the public distributed ledger system, the generating using the generated address and private key;
	transmitting the first transaction to the public distributed ledger system for execution;
	upon execution of the first transaction, generating, by the wallet distributed application, a second transaction to a smart contract of a personal distributed ledger system, the generated second transaction containing information identifying the executed first transaction, the identifying information including at least a portion of the executed first transaction and the private key used to sign the first 
US Patent No. 11126975 discloses a system and method for tracking behavior of networked devices using hybrid public-private blockchain ledgers. The patent discloses regulating transaction, e.g. transfer of ownership of assets, e.g. virtual currency, units of various financial instruments, physical assets, etc.) tracked within hybrid public-private ledgers. 
US Patent No. 11010729 discloses systems and methods pf cryptocurrency and blockchain technology for funds governance and distribution using a permissioned, “closed economy” blockchain smart contracts platform and related wallet system. The processes includes or interoperates with a cryptocurrency wallet system and a smart contracts platform, to enable a technical administrator to set permissions over and exercise “real time” control over cryptocurrency transactions and contracts 
Antonopoulos discloses bitcoin technology and discloses bitcoin economics and currency creation including minting of bitcoins during the creation of each block at a fixed and diminishing rate.
US Patent Publication No. 20170372300 discloses a system that includes a block chain system and off-chain host system. The publication disclosure provides an irrefutable public accounting of the transactions involved in incorporating on-chain contract execution with off-chain data and resource actions. The system and method permits the blockchain smart contract to interact with one or more of the off-chain host system in order to 1) retrieve data from an off-chain host system (such as third party data inputs); and/or 2) cause real-world side-effects (resource actions) that are carried out by the off-chain host system.
US Patent Publication No. 20170193619 discloses public and private ledgers, particularly creation of a dual ledger system, including private and public ledgers. The disclosure further discloses creation of a chain of blocks to create a verifiable audit trail of all actions related to a transaction. The publication also discloses contract engine that prepares, executes and enforces smart contracts between entities.
The cited references, alone or in combination, do not teach the specific combination of steps as recited in the claim in minting of the tokens as recited in the claim.    
Claims 15 and 39 are significantly similar in scope as claim 1. Hence, they too are allowed.
The dependent claim(s) are allowed for the same rationale.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S KIM whose telephone number is (571)270-5287. The examiner can normally be reached Monday -Friday: 7:00 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN S KIM/Primary Examiner, Art Unit 3685